DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al., US2017/0279036 (corresponding to US 9,972,771).
In re Claim 1, Mo discloses an  integrated circuit (IC) device, comprising: a substrate 100; a metal interconnect structure (104, 113, 114, 122, 123, 124) formed over the substrate 100; a memory cell 122 formed within the metal interconnect structure (104, 113, 114, 122, 123, 124), the memory cell 122 comprising a bottom electrode 113, a top electrode 123, and a data storage structure 122 between the bottom electrode 113 and the top electrode 123; a bottom electrode via 104 corresponding to the bottom electrode 113; an etch stop layer or interfacial layer 102 underneath the bottom electrode 113 and above the substrate 100; wherein upper surfaces of the top electrode 123 and the bottom electrode 113 are coplanar; and the bottom electrode via 104 passes through the etch stop layer or the interfacial layer 102 (Figs. 1, 4, 5, 8, ; [0015 -0054]).
In re Claim 2, Mo discloses the  IC device of claim 1, wherein the bottom electrode via 104 passes through the etch stop layer ([0017]) and the interfacial layer 102.
In re Claim 3, Mo discloses the IC device of claim 1, wherein: the bottom electrode via 104 passes through the etch stop layer; and the etch stop layer comprises silicon carbide (SiC) ([0017-0019]).
In re Claim 4, Mo discloses the C device of claim 1, wherein the bottom electrode 113 and the data storage structure 122 terminate at edges that form closed loops aligned in a plane (Figs. 1).
In re Claim 5, Mo discloses the IC device of claim 1, wherein the bottom electrode 112 encompasses the data storage structure 122.
In re Claim 6, Mo discloses the  IC device of claim 5, wherein the data storage structure 122 encompasses the top electrode 123.
In re Claim 7, Mo discloses the  IC device of claim 1, wherein the bottom electrode 113 is surrounded by low K dielectric layer ([0016]).
In re Claim 8, Mo discloses the  IC device of claim 1, wherein the bottom electrode 113 is surrounded by an extremely low K dielectric layer ([0016]).
In re Claim 8, Mo discloses the  IC device of claim 1, wherein the data storage structure 122 comprises a resistance switching layer and an active metal layer ([0033]).
 In re Claim 10, Mo discloses an  integrated circuit (IC) device, comprising: a substrate 100; a metal interconnect structure (104, 113, 114, 122, 123, 124) formed over the substrate 100; a memory cell 122 formed within the metal interconnect structure (104, 113, 114, 122, 123, 124), the memory cell 122 comprising a bottom electrode 113, a top electrode 123, and a data storage structure 122 between the bottom electrode 113 and the top electrode 123; a bottom electrode via 104 abutting the bottom electrode 113; and an etch stop layer or interfacial layer 102 underneath the bottom electrode 113 and above the substrate 100; wherein the memory cell 122 has an edge that comprises the bottom electrode 113 and the top electrode 123; the bottom electrode 113 and the top electrode 123 are curved so that the edge is flat and has a horizontal orientation; and the bottom electrode via 104 passes through the etch stop layer or the interfacial layer 102 (Figs. 1, 4, 5, 8, ; [0015 -0054]).
In re Claim 11, Mo discloses the IC device of claim 10, wherein the bottom electrode via 104 passes through the etch stop layer and the interfacial layer 102 ([0016 – 0019]).
In re Claim 12, Mo discloses the C device of claim 10, wherein the bottom electrode 113 forms a loop around the top electrode 123 on the edge.
In re Claim 13, Mo discloses the IC device of claim 10, wherein the memory cell 122 is disposed within a low K dielectric (106, 108, 110) that is above the etch stop layer or the interfacial layer 102 ([0016-0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim14 is rejected under 35 U.S.C. 103 as being unpatentable over Mo as applied to claim 10 above.
In re Claim 14, Mo discloses all limitations of claim 14 including that the memory cell 122 has an area that includes a bottom area and a side area, except for that the side area is greater than the bottom area.
The difference between the Applicant’s claim 14 and Mo’s reference is in the specified ratio of the areas.
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the side area is greater than the bottom area, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

Claims 15 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2017/0117467 (listed in IDS filed on 08/03/2021, and corresponding to US 9,847,481).
In re Claim 15, Chang discloses a method of manufacturing an integrated circuit (IC) device, comprising: forming a metal interconnect layer 304 (Fig. 18) over a semiconductor substrate 306; forming an etch stop layer 352 over the metal interconnect layer 304 (Fig. 19); forming a via opening 2002  through the etch stop layer 352 (Fig. 20); filling the via opening 202 with metal to form a bottom electrode via (a portion of 354 above 340) (Fig. 21); forming a dielectric layer 2300 over the etch stop layer 352 (Fig. 23); forming an opening (a removed portion of 2300 between 122 above 356) in the dielectric layer 2300 (Fig. 24); forming a memory cell stack (354, 362, 364, 356) over the opening (above 356) (Figs. 26-31); and planarizing the memory cell stack (354, 364, 356) to form a memory cell within the opening (Figs. 32-34) (Figs. 17 -34; [0066-0113]).
Chang does not specify that the dielectric layer 2300 is an oxide. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the dielectric layer 2300 as an oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 17, Chang discloses the method of claim 15, wherein: the opening in the dielectric layer 2300 (Fig, 24; [0095]) has a width and a height; but Chang does not specify that the height is at least half the width. The difference between the Applicant’s claim 17 and Chang’s reference is in the specified ratio of the height and width. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the height and width, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 19, Chang discloses the method of claim 15, wherein: forming the memory cell stack (354, 362, 364, 356) comprises successively forming a bottom electrode layer 354, a switching layer 362, and a top electrode layer 356; forming the bottom electrode layer 354 and the switching layer 362 leaves the opening (the removed portion of 2300 between 122) partially filled; and forming the top electrode layer 356 fills the opening (the removed portion of 2300 between 122) (Figs. 29-34).
In re Claim 20, Chang discloses the method of claim 15, wherein forming the memory cell stack (354, 362, 364, 356) comprises forming a bottom electrode layer 354, a switching layer 362, an active metal layer 364, and a top electrode layer 356.
Claim  16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 15 above, and further in view of Mo.
In re Claim 16, Chang discloses all limitations of claim 16 except for that the dielectric layer 2300 is a low-κ dielectric layer.
Mo teaches a low-κ dielectric layer [0016]).
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Chang’s reference contains a method which differed from the claimed method by the substitution of some components (dielectric layer) with the low-κ dielectric layer;
(2) Mo’s method with low-κ dielectric layer and its functions were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (Chang’s dielectric layer) for another (Mo’s low-κ dielectric layer), and the results of the substitution would have been predictable, because Mo’s method successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.
In re Claim 17, Chang taken with Mo discloses the method of claim 16, further comprising: forming an interfacial layer 1900 over the etch stop layer 352 (Chang: Fig. 19); wherein forming the via opening 2002 through the etch stop layer 352 comprises forming the via opening 2002 through the interfacial layer 1900 and the etch stop layer 352 (Chang: Fig. 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893